DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the. Claims 1-20 are pending.
In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to better focus the instant application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10579421 in view of Blackburn et al (U.S. Pat. 8413161).

Instant Application (16/738939)
U.S. Patent No. 10579421
1. A computer system, comprising: a plurality of computing nodes, wherein each computing node includes one or more processors;  5wherein each processor includes one or more cores, and wherein each core includes one or more hyperthreads; wherein each hyperthread is associated with a corresponding work queue; wherein in response to receiving an indication of a resource that a stalled virtual processor had been waiting on becoming available, resuming of the stalled virtual processor is 10scheduled at least in part by performing a search for a work queue on which to place a representation of the stalled virtual processor; and wherein performing the search for a work queue on which to place the representation of the stalled virtual processor comprises: determining that a work queue corresponding to a hyperthread of a first core is isfull; and in response to determining that the work queue corresponding to the hyperthread of the first core is full, visiting a work queue corresponding to a hyperthread of a second core, wherein the first core and the second core are different.

A computer system, comprising:
a plurality of physical nodes, wherein each node includes a plurality of processors;
wherein each of the processors includes a plurality of hyperthreads; and
wherein in response to receiving an indication of a resource that a stalled virtual processor had been waiting on becoming available, resuming of the stalled virtual processor is scheduled at least in part by placing a representation of the stalled virtual processor in a work queue of stalled virtual processors to be resumed by a hyperthread, wherein the scheduling comprises:
traversing, according to a predetermined traversal order, a set of work queues corresponding to a respective set of hyperthreads on a physical node in the plurality of physical nodes, wherein a given work queue is accessible by a corresponding hyperthread; and
in response to determining that all work queues in the set of work queues corresponding to the respective set of hyperthreads on the physical node are full, evicting a previously queued virtual processor from the set of work queues corresponding to the respective set of hyperthreads on the physical node, wherein the resource is on the physical node, wherein evicting the previously queued virtual processor is based at least in part on a comparison of a performance of the stalled virtual processor on the physical node relative to performance of previously queued virtual processors on the physical node, and wherein the evicted virtual processor is placed in a global work queue accessible to hyperthreads across the plurality of physical nodes.
 


As per claim 1 of the instant application, claim 1 of the U.S. Patent does not explicitly teach in response to determining that the work queue corresponding to the hyperthread of the first core is full, visiting a work queue corresponding to a hyperthread of a second core, wherein the first core and the second core are different.  
	However Blackburn explicitly teaches in response to determining that the work queue corresponding to the hyperthread of the first core is full, visiting a work queue corresponding to a hyperthread of a second core, wherein the first core and the second core are different (Fig 3, col 5 lines 1-9, col 7 lines 20-31, col 9 line 64- col 10 line 6; col 8 lines 22-35, col 11 lines 25-28 each processor has associated work queue, a work queue is unavailable/red/full – the work queue cannot accept any new tasks, when it queue size greater than a upper compare threshold; when a task that can be started by any processor is looking for a processor for execution, the first processor with available/green/not-full work queue is selected for placement of the task).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of claim 1 of the U.S. Patent and Blackburn since both are dealing with assignment of tasks on one or more processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of Blackburn into that of claim 1 of the U.S. Patent because Blackburn provides a more efficient way to assign tasks to one or more processors (col 2 lines 4-20).
As per claim 11 it is a method version of claim 1 of the instant application that disclose the same substantive subject matter of claim 1.  Therefore, it is also rejected.
As per the dependent claims of the instant application they correspond variously to dependent claims of the U.S. Patent.  Therefore, they are also rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 

The following claim languages are not clear and indefinite:
As per claims 1 and 11 it is not clear if the “virtual processor” is the same as the “hyperthread” or not.
It is not clear how the “visiting a work queue corresponding to a hyperthread of a second core” relate to “place the representation of the stalled virtual processor” (e.g. the stalled virtual processor is placed on the full queue and subsequently a pointer to a next available core is moved to the second core; or the stalled virtual processor is placed on the second core).  

The other dependent claims do not cure the above mentioned first 112(b) issue of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.  However, claims 3-8 does cure the above mentioned second 112(b) issue of their respective parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1-3, 9-13, 19 and 20 are rejected under 103 over Nassi (U.S. Pat. 10187452) in view of Blackburn et al (U.S. Pat. 8413161).
Nassi references has been previously presented in IDS documents.

As per claim 1 Nassi teaches the invention substantially as claimed including a  computer system, comprising: a plurality of computing nodes, wherein each computing node includes one or more processors;  5wherein each processor includes one or more cores, and wherein each core includes one or more hyperthreads (Fig. 2 col 2 lines 56-62); wherein each hyperthread is associated with a corresponding work queue (col 7 lines 15-45); 
	wherein in response to receiving an indication of a resource that a stalled virtual processor had been waiting on becoming available, resuming of the stalled virtual processor is 10scheduled at least in part by performing a search for a work queue on which to place a representation of the stalled virtual processor (col 13 lines 36-50, col 9 lines 51-58, col 5 lines 6-18 when a previously unavailable resource is now available, a hyper-thread is located to resume the computation, performed by a stalled virtual processor, that needed the resource); and 
	wherein performing the search for a work queue on which to place the representation of the stalled virtual processor comprises: determining that a work queue corresponding to a hyperthread of a first core does not have an desired queue lengthis; and in response to determining that the work queue corresponding to the hyperthread of the first core does not have an desired queue length, visiting a work queue search is performed  to locate a hyper-thread to continue a stalled virtual processor when resource needed by the stalled virtual processor become available, the search is based on a cost function that considers length of the work queue as a factor).
	Nassi does not explicitly teach that the determining that a work queue of a processor does not have an desired queue length entails a determination of whether or not the work queue is full and based on the determination of whether or not the work queue is full visit a different processor.
	
	However Blackburn explicitly teaches that the determining that a work queue of a processor does not have an desired queue length entails a determination of whether or not the work queue is full and based on the determination of whether or not the work queue is full visit a different processor (Fig 3, col 5 lines 1-9, col 7 lines 20-31, col 9 line 64- col 10 line 6; col 8 lines 22-35, col 11 lines 25-28 each processor has associated work queue, a work queue is unavailable/red/full – the work queue cannot accept any new tasks, when it has a queue size greater than a upper compare threshold; when a task that can be started by any processor is looking for a processor for execution, the first processor with available/green/not-full work queue is selected for placement of the task).
	It would have been obvious to one with ordinary skill in the art prior to the effective filling date of the invention to combine the teachings of Nassi and Blackburn since both are dealing with assignment of tasks on one or more processors.  One with 

As per claim 2 Nassi as modified by Blackburn teaches wherein performing the search for a work queue on 20which to place the representation of the stalled virtual processor further comprises: determining that the work queue corresponding to the hyperthread of the second core is full; and in response to determining that the work queue corresponding to the hyperthread of the second core is full, visiting a work queue corresponding to another hyperthread of 25the first core (Blackburn Fig 3, col 5 lines 1-9, col 7 lines 20-31, col 9 line 64- col 10 line 6; col 8 lines 22-35, col 11 lines 25-28 each processor has associated work queue, a work queue is unavailable/red/full – the work queue cannot accept any new tasks, when it has a queue size greater than a upper compare threshold; when a task that can be started by any processor is looking for a processor for execution, the first processor with available/green/not-full work queue is selected for placement of the task; Nassi the selected processor have has a hyper-thread: Fig. 2).  

As per claim 3 Nassi as modified by Blackburn teaches wherein in response to determining that all work queues corresponding to hyperthreads of a computing node are full, the representation of the stalled virtual processor is placed on a globally accessible work queue (Nassi col 16 lines 6-20; col 10 lines 21-56, col 7 lines 14-45: work queue of root node of TidalTree is accessible by all scheduling objects of work queue, a work queue is unavailable/red/full – the work queue cannot accept any new tasks, when it has a queue size greater than a upper compare threshold).

As per claim 9 Nassi teaches wherein the search is performed according to a 15predetermined traversal order that mimics a tree walk (col 5 lines 5-31; col 10 lines 21-56; col 7 lines 14-45; col 11 line 25 - col 12 line 9 TidalTree structure is searched).  

As per claim 10 Nassi teaches wherein the search begins from a work queue corresponding to a hyperthread on which the stalled virtual processor last ran (col 11 lines 21-67 since cost of virtual processor placement can be based on where the virtual processor last ran, it is obvious that depending on the cost, the virtual processor can be placed on the same processor that it last ran).

As per claims 11-13, 19 and 20 they are method versions of system claims 1-3, 9 and 10.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 1-3, 9 and 10, respectively.

Claims 4, 5, 8, 14, 15 and 18 are rejected under 103 over Nassi (U.S. Pat. 10187452) in view of Blackburn et al (U.S. Pat. 8413161) and in further view of Brenner et al (U.S. Pat. 6748593).
Nassi and Brenner references have been previously presented in the IDS documents.

As per claim 4 Nassi as modified by Blackburn teaches that based on triggering of different events, migration of virtual processor/hyperthreads, that were queued prior to the search, to another processor and its associated work queue can be initiated when the queues in the set of queues corresponding to the hyperthreads in the physical node are full (Nassi col 5 lines 5-31; col 10 lines 21-56; col 7 lines 14-45; col 11 line 25 - col 12 line 9; Blackburn Fig 3, col 5 lines 1-9, col 7 lines 20-31, col 9 line 64- col 10 line 6, col 8 lines 22-35, col 11 lines 25-28) 
	Nassi as modified by Blackburn does not explicitly teach that the migration of the virtual processor causes it to be evicted from the set of queues. 

	However Brenner teaches that the migration of the virtual processor causes it to be evicted from the set of queues (Fig. 10, col 10 line 38 - col 11 line 3, col 6 lines 10-15, col 7 lines 21-37 queues with more threads then a threshold are considered full enough to have threads enqueued therein to be stolen out of the queues). 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teachings of Nassi as modified by Blackburn and Brenner since both are directed towards thread scheduling on multiple processors.  One with 

As per claim 5 Nassi teaches wherein the evicted representation of the second stalled 5virtual processor is placed in a globally accessible work queue (col 16 lines 6-20; col 10 lines 21-56, col 7 lines 14-45: work queue of root node of TidalTree is accessible by all scheduling objects of TidalTree; since TidalTree is searched until an ancestor object with space in its associated work queue is found, when all work queues of ancestor objects on the path to the root node are full, the virtual processor can obviously be placed in the work queue of the root node).

As per claim 8 Nassi teaches wherein the representation of the stalled virtual processor is placed on a queue from which the evicted representation of the second stalled virtual processor was evicted (col 11 lines 21-67 since cost of virtual processor placement can be based on where the virtual processor last ran, it is obvious that depending on the cost, the virtual processor can be placed on the same processor that it was evicted from).

As per claims 14, 15 and 18 they are method versions of system claims 4, 5 and 8.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 4, 5 and 8, respectively.
Claims 6, 7, 16 and 17 are rejected under 103 over Nassi (U.S. Pat. 10187452) in view of Blackburn et al (U.S. Pat. 8413161), Brenner et al (U.S. Pat. 6748593) and in further view of Accapadi et al (U.S. Pub. 2006/0037017).
Nassi, Brenner and Accapadi references have been previously presented in the IDS documents.

As per claim 6 Nassi as modified by Blackburn and Brenner does not explicitly teach wherein he second stalled virtual processor (which is a thread) comprises a poorest performing stalled virtual processor. 

	However, Accapadi teaches wherein the second stalled virtual processor (which is a thread) comprises a poorest performing stalled virtual processor (Fig. 5, [0048], [0037], [0042], [0044] a poorest performing thread, which is a thread that is the least efficient, is reassigned, thus evicted, from a CPU to another CPU). 
	It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teachings of Nassi as modified by Blackburn and Brenner and Accapadi since both are directed towards thread scheduling on multiple processors.  One with ordinary skill in the art would be motivated to incorporate the teachings of Accapadi into that of Nassi as modified by Blackburn and Brenner because Accapadi further improves thread scheduling on multiple processors by providing a way to reduce performance loss from moving threads across the multiple processors ([0003], [0013], [0014]).

As per claim 7 Accapadi teaches wherein the representation of the second stalled virtual processor is evicted based at least in part on a measure of efficiency associated with a guest 10thread that had been running in the second stalled virtual processor ([0048], [0037], [0042], [0044]). 

As per claims 16 and 17 they are method version of system claims 6 and 7.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 6 and 7, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BING ZHAO/Primary Examiner, Art Unit 2198